Bates, Judge,
delivered the opinion of the court.
The Circuit Court erred in the declaration of law given. The deed of Denoyer and wife to Hempstead was, as a conveyance of the wife’s title, merely void. The recital in the deed from Denoyer and wife to Russell is not an estoppel upon Russell and the defendant claiming under Russell.
There can be no estoppel upon one party unless the other is equally estopped. Mutuality is a necessary ingredient of an estoppel. Mrs. Denoyer was not estopped, because she was a married woman and could not be so bound, and consequently Russell was not estopped either. Hempstead was no party to the deed to Russell, and was, therefore, not es-topped by anything contained in it. Neither, therefore, was Russell estopped from claiming adversely to Hempstead. (Cottle v. Snyder, 10 Mo. 764.)
Judgment reversed.